In The

                                Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00060-CR
                               __________________


                    TYRONE EUGENE GLASPIE, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the County Court at Law
                         Polk County, Texas
                      Trial Cause No. 2018-0190
__________________________________________________________________

                           MEMORANDUM OPINION

      Tyrone Eugene Glaspie appeals his conviction for driving while intoxicated,

a Class B misdemeanor. 1 Glaspie’s court-appointed appellate counsel submitted an

Anders brief in the appeal. In her brief, counsel contends no arguable grounds can



      1
          See Tex. Penal Code Ann. § 49.04.

                                         1
be advanced to support Glaspie’s appeal.2 Counsel’s brief presents a professional

evaluation of the record, and she explains in the brief why she has not been able to

raise an arguable issue to support Glaspie’s appeal. 3 Subsequently, we granted an

extension of time, allowing Glaspie time to file a pro se response. He did not file

one.

       The record before us shows that in May 2018, the State charged Glaspie, by

information, with misdemeanor driving while intoxicated (Class B) based on an

offense he committed in April 2018. 4 Six months later, Glaspie pleaded not guilty

and the case went to trial. The jury that decided the case found Glaspie guilty.

Glaspie elected to have the trial court assess punishment, the court conducted a

punishment hearing and assessed a six-month sentence. Then, the court chose to

suspend the sentence and placed Glaspie on community supervision for a period of




       2
       See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978).
       3
           See id.
       4
           See Tex. Penal Code Ann. § 49.04.

                                          2
twelve months.5 The court also ordered Glaspie to pay a fine, restitution, and court

costs. 6

          After reviewing the appellate record and the Anders brief filed by counsel, we

agree with counsel’s conclusion that no arguable issues are available to support

Glaspie’s appeal. We further conclude Glaspie’s appeal is frivolous. Consequently,

we need not order the appointment of new counsel to re-brief Glaspie’s appeal.7

          Nevertheless, the trial court’s judgment contains a clerical error because it

incorrectly reflects that Glaspie pleaded “GUILTY.” We may modify a trial court’s

judgment to make the record speak the truth if we have the necessary information

before us to do so.8 Our authority to correct a judgment is “not dependent upon the

request of any party, nor does it turn on the question of whether a party has or has

not objected in the trial court.”9 We may act sua sponte and may have the duty to do


          5
              See id. § 12.22.
          6
              See id.
          7
         Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if it is determined that arguable grounds
exist to support the appeal).
          8
       Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex. Crim.
App. 1993).
          9
              Asberry v. State, 813 S.W.2d 526, 529-30 (Tex. App.—Dallas 1991, pet.
ref’d).
                                             3
so.10 Accordingly, we modify the trial court’s judgment in Trial Court Cause

Number 2018-0190 to reflect that Glaspie pleaded “NOT GUILTY.” The trial

court’s judgment, as reformed, is affirmed.11

      AFFIRMED AS REFORMED.


                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on November 12, 2019
Opinion Delivered March 18, 2020
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




      10
           Id. at 530.
      11
         Glaspie may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          4